      Case 1:20-cv-00936-JGK Document 13 Filed 07/26/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
PHOENIX BULK CARRIERS (BVI) LTD.,
                                                 20-cv-936 (JGK)
                      Petitioner,
                                                 MEMORANDUM OPINION
           - against -                           AND ORDER

TRIORIENT LLC,

                     Respondent.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The petitioner, Phoenix Bulk Carriers (BVI) Ltd., brings

this action to confirm an arbitration award issued against the

respondent, Triorient, LLC, pursuant to the Convention on the

Recognition and Enforcement of Foreign Arbitral Awards (the

“Convention”), 9 U.S.C. §§ 201-208, and the Federal Arbitration

Act (the “FAA”), 9 U.S.C. §§ 1-16. The petitioner’s petition

is granted.

                                   I.

     The petitioner, Phoenix Bulk Carriers, is a foreign

business with its principal place of business in the British

Virgin Island and the owner of the ocean vessel M/V PRETTY LADY.

Pet. ¶ 2. The respondent, Triorient, is a foreign business

entity with its principal place of business in Connecticut and

the charterer of the M/V PRETTY LADY. Id. at ¶ 3.

     On November 10, 2016, the respondent was awarded a tender

to purchase direct reduced iron, hot molded briquettes, type A


                                    1
      Case 1:20-cv-00936-JGK Document 13 Filed 07/26/20 Page 2 of 11



(“DRI A”) from Complejo Siderurgico de Guayana, C.A. (Comsigua),

a Venezuelan state-owned producer of raw materials. Pet., Ex. 2

(“Final Award”) at 5. The respondent subsequently sold the DRI A

to a buyer in Turkey and entered into a charter party with the

petitioner on November 11, 2016 to transport the cargo of DRI A

from Venezuela to Turkey. Id. On November 26, 2016, the

petitioner delivered the vessel M/V PRETTY LADY from West Africa

to Venezuela pursuant to the charter party. Id. at 6.

     After the M/V PRETTY LADY had arrived in Venezuela, the

petitioner learned that Comsigua had canceled the tender with

the respondent on November 13, 2016 after the respondent refused

to sign the contract and unsuccessfully attempted to negotiate

for a more favorable deal. Id. at 7. The respondent did not

inform the petitioner of the lost cargo and allowed the

petitioner to continue M/V PRETTY LADY’s voyage from West Africa

to Venezuela while it tried to persuade Comsigua to reconsider

its cancellation. Id. at 8. When Comsigua refused to reconsider,

the respondent located a substitute cargo with Iconserco,

another Venezuelan entity, and successfully contracted with them

on November 30, 2016 to supply the required cargo in December.

Id. However, it became clear that the cargo might not be ready

to load until mid-January and under the contract with Iconserco,

the respondent would have been responsible for demurrage. Id.




                                    2
      Case 1:20-cv-00936-JGK Document 13 Filed 07/26/20 Page 3 of 11



     On December 3, the respondent issued a cancellation notice

to the petitioner seeking to absolve itself of all

responsibilities for non-performance. Id. at 5. The petitioner

proceeded to mitigate damages by substituting the vessel M/V

PRETTY LADY into the performance of a charter that the

petitioner had previously fixed with another business entity to

carry coal from Venezuela to Brazil. Id. The petitioner then

issued to the respondent a statement for detention and lost

profits, which the respondent subsequently rejected. Id. at 5-6.

      The petitioner initiated arbitration pursuant to the

charter party’s arbitration clause seeking to recover damages in

detention and lost profits arising from the respondent’s non-

performance. The arbitration was held in New York City and the

law to be applied was the general maritime law of the United

States. The respondent argued that Comsigua’s refusal to provide

the contract after the tender award, in conjunction with

Iconserco’s failure to provide cargo in December, constituted a

force majeure in accordance with the charter party’s force

majeure clause. Id. at 8-9. The force majeure clause contained

in the charter party provides, in relevant part, that “[n]either

the vessel, the Master, Carrier nor Charterer shall . . . be

responsible for any loss or damage or delay or failure in

preforming hereunder, arising or resulting from . . . delay or

failure of . . . suppliers of cargo.” Id. at 3.

                                    3
      Case 1:20-cv-00936-JGK Document 13 Filed 07/26/20 Page 4 of 11



     On September 27, 2019, the arbitrators found that the

respondent’s inability to provide cargo was a result of its own

strategic decisions and the fact that such strategic decisions

went awry did not constitute a force majeure situation. Id. at

7–9. In particular, the respondent deliberately returned the

contract to Comsigua unexecuted in order to attain more

favorable amendments while knowing that Venezuelan government

entities are often not willing to negotiate, id. at 7, and the

respondent alone made the decision to forgo alternative cargo

when the Iconserco cargo became too expensive a solution to the

lost Comsigua cargo, id. at 8.

     The arbitrators also found that the petitioner’s mitigation

fixture was not unreasonable as it was the result of weighing

many options and choosing the fixture believed to be the best at

the time. Id. at 11. The respondent argued that the petitioner

should have considered a fixture that would have netted a

profit, such as the Comsigua cargo that had been canceled with

the respondent and subsequently awarded to a competitor. Id. at

10-11. However, the respondent failed to provide any evidence of

the relative profitability of this hypothetical fixture; the

only evidence that the respondent submitted was a witness

statement from the broker of the parties’ contract, which the

arbitrators found had only “subjective parameters” and “tenuous

projections” that made it “difficult for [the statement] to

                                    4
      Case 1:20-cv-00936-JGK Document 13 Filed 07/26/20 Page 5 of 11



outweigh the reasonableness of [the petitioner’s] mitigation

voyage.” Id.

     Lastly, the respondent raised an unseaworthiness claim,

asserting that the PRETTY LADY could not carry the intended

cargo of DRI A, but the arbitrators dismissed this claim for

lack of merit after finding that DRI A was a permissible cargo.

Id. at 9.

      On September 27, 2019, the arbitrators ordered the

respondent to pay $523,105.72 in detention fees, lost profits,

interest, and attorney and arbitration fees. Id. at 12. The

arbitrators’ award also provides that in the event the award is

not paid within 30 days of issuance, interest shall accrue at

the prime rate from the date of issuance through the date of

judgment. Id.

     The petitioner filed a motion to confirm the arbitration

award on May 9, 2020. Dkt. No. 8. On May 29, 2020, after the

respondent’s original time to oppose the motion had lapsed, the

Court extended the respondent’s time to respond until June 12,

2020. Dkt. No. 12. As of the date of this Opinion, the

respondent has failed to respond to the petition.

                                   II.

     The Second Circuit Court of Appeals has explained that a

default judgment is generally inappropriate in a proceeding to

confirm or vacate an arbitration award because “[a] motion to

                                    5
      Case 1:20-cv-00936-JGK Document 13 Filed 07/26/20 Page 6 of 11



confirm or vacate an [arbitration] award is generally

accompanied by a record, such as an agreement to arbitrate and

the arbitration award decision itself . . . . [T]he petition and

accompanying record should [be] treated as akin to a motion for

summary judgment based on the movant’s submissions.” D.H. Blair

& Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006).

     The standard for granting summary judgment is well

established. “The [C]ourt shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986); Darnell v. Pineiro, 849 F.3d 17, 22 (2d

Cir. 2017). The substantive law governing the case will identify

those facts that are material and “[o]nly disputes over facts

that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary

judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).

     This action arises under the Convention because the

agreement at issue is commercial and not entirely between

citizens of the United States. 9 U.S.C. § 202; see also Republic

of Ecuador v. Chevron Corp., 638 F.3d 384, 391 (2d Cir. 2011).

Where, as here, “an arbitral award falling under the Convention

is made,” any party to the arbitration may apply to any court

                                    6
         Case 1:20-cv-00936-JGK Document 13 Filed 07/26/20 Page 7 of 11



with jurisdiction for an order confirming the award. 9 U.S.C.

§ 207.

     In such case, “[t]he court shall confirm the award unless

it finds one of the grounds for refusal or deferral of

recognition or enforcement of the award specified in [Article V

of the] Convention.” Id. Article V of the Convention generally

“provides the exclusive grounds for refusing confirmation under

the Convention.” Yusuf Ahmed Alghanim & Sons v. Toys “R” Us,

Inc., 126 F.3d 15, 20 (2d Cir. 1997) (citing Convention, art.

V). Article V of the Convention provides that a court may refuse

to enforce an arbitral award where:

             (a) The parties to the agreement . . .
             were . . . under some incapacity, or the said
             agreement is not valid under the law . . . ;
             or
             (b) The party against whom the award is
             invoked was not given proper notice of the
             appointment of the arbitrator or of the
             arbitration proceedings . . . ; or
             (c) The award deals with a difference not
             contemplated by or not falling within the
             terms of the submission to arbitration, or it
             contains decisions on matters beyond the scope
             of the submission to arbitration . . . ; or
             (d) The composition of the arbitral authority
             or   the   arbitral  procedure   was  not   in
             accordance    with  the   agreement   of   the
             parties . . . ; or
             (e) The award has not yet become binding on
             the parties, or has been set aside or
             suspended by a competent authority of the
             country in which, or under the law of which,
             that award was made.




                                       7
       Case 1:20-cv-00936-JGK Document 13 Filed 07/26/20 Page 8 of 11



Id. at 19 (citation omitted). “Enforcement may also be refused if

the subject matter of the difference is not capable of settlement

by arbitration, or if recognition or enforcement of the award would

be   contrary   to   the   public   policy   of   the   country   in    which

enforcement or recognition is sought.” Id. (internal quotation

marks, alterations, and citation omitted).

      Moreover, the Second Circuit Court of Appeals has held that

Chapter 1 of the FAA and all of its grounds, express and

implied, for modification and vacatur apply under the Convention

where, as in this case, the award was rendered in the United

States or pursuant to United States law. Id. at 18, 23; see also

Ecopetrol S.A. v. Offshore Expl. & Prod. LLC, 46 F. Supp. 3d

327, 340 n.6 (S.D.N.Y. 2014). Under the FAA, a district court’s

role in reviewing an arbitration award is extremely limited.

British Ins. Co. v. Water St. Ins. Co., 93 F. Supp. 2d 506, 514

(S.D.N.Y. 2000). “Arbitration awards are not reviewed for errors

made in law or fact.” Id. Arbitral awards may only be vacated on

extremely limited grounds. See, e.g., Hall St. Assoc’s, LLC v.

Mattel, Inc., 552 U.S. 576, 588, 128 S. Ct. 1396, 170 L. Ed. 2d

254 (2008); Seed Holdings, Inc. v. Jiffy Int’l AS, 5 F. Supp. 3d

565, 585-86 (S.D.N.Y. 2014); see also Ecopetrol S.A., 46 F.

Supp. 3d at 340.

      The FAA permits a district court to vacate an arbitration

award on four grounds:

                                     8
      Case 1:20-cv-00936-JGK Document 13 Filed 07/26/20 Page 9 of 11



          (1) where the award was procured by corruption,
          fraud, or undue means;
          (2) where there was evident partiality or
          corruption in the arbitrators, or either of
          them;
          (3) where the arbitrators were guilty of
          misconduct in refusing to postpone the hearing,
          upon sufficient cause shown, or in refusing to
          hear evidence pertinent and material to the
          controversy; or of any other misbehavior by
          which the rights of any party have been
          prejudiced; or
          (4) where the arbitrators exceeded their
          powers, or so imperfectly executed them that
          a mutual, final, and definite award upon the
          subject matter submitted was not made.

9 U.S.C. § 10(a); see also Jock v. Sterling Jewelers Inc., 646

F.3d 113, 121 (2d Cir. 2011); Stolt-Nielsen SA v. AnimalFeeds

Int’l Corp., 548 F.3d 85, 90-91 (2d Cir. 2008), rev’d on other

grounds, 559 U.S. 662 (2010); McQueen-Starling v. UnitedHealth

Grp., Inc., 654 F. Supp. 2d 154, 161 (S.D.N.Y. 2009). The

arbitration award may also be vacated under the FAA if it

exhibited a “manifest disregard” of the law. Stolt-Nielsen, 548

F.3d at 94.

                                  III.

     In this case, the arbitrators’ award was amply justified.

The arbitrators found that the evidence and testimony

established that the force majeure clause did not apply to the

respondent’s non-performance and that the respondent is

therefore responsible for the damages incurred by the

petitioner, plus other costs associated with arbitration.


                                    9
     Case 1:20-cv-00936-JGK Document 13 Filed 07/26/20 Page 10 of 11



     Further, there is no evidence that the charter party was

invalid, the award exceeded the scope of submission to

arbitration, the subject matter was not capable of settlement by

arbitration, the award was contrary to public policy, or that

the arbitral panel’s composition was not in accordance with the

terms of the charter party. The respondent was given proper

notice in all instances, and there is no evidence that the

arbitrators exceeded their powers or that their decision was

procured by corruption, impartiality, or misconduct. Therefore,

none of the seven exclusive defenses to confirmation of an

arbitration award under the Convention or the four reasons to

vacate an arbitration award under the FAA apply here. Moreover,

there is no arguable basis for finding that the decision of the

arbitrators was in “manifest disregard of the law.” Accordingly,

the final award is confirmed, and the petitioner is entitled to

judgment confirming the arbitration award. While the final award

provides that interest on the award amount shall accrue at the

prime rate through the date of judgment, the petitioner has

agreed to forgo additional prejudgment interest beyond June 1,

2020. Dkt. No. 11.

                              CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the reasons explained

                                   10
         Case 1:20-cv-00936-JGK Document 13 Filed 07/26/20 Page 11 of 11



above, Phoenix Bulk Carriers’ petition to confirm the

arbitration award and for prejudgment interest is granted.

Phoenix Bulk Carriers is entitled to $523,105.72 plus

prejudgment interest at the rate of 4.35% calculated from

September 27, 2019, until June 1, 2020.

     The Clerk of Court is directed to enter judgment

accordingly. The Clerk is also directed to close all open

motions and to close this case.

SO ORDERED.

Dated:        New York, New York
              July 26, 2020
                                             /s/ John G. Koeltl _________
                                                 John G. Koeltl
                                       United States District Judge




                                       11
